Citation Nr: 0300698	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  99-14 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service 
connection for schizophrenia and if so, whether the 
reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the father and custodian of the veteran, 
who had active naval service from July 1968 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2001, the appellant 
appeared at a hearing held at the RO before the 
undersigned and explained his contentions.  A transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  All evidence and information necessary for an 
equitable disposition of the issue decided herein have 
been obtained.  

2.  Entitlement to service connection for schizophrenia 
was previously denied by unappealed rating action dated in 
May 1973.  

3.  The evidence received since the May 1973 decision 
includes evidence which is not cumulative or redundant of 
the evidence previously of record and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  The veteran's currently diagnosed psychosis was 
manifested within one year after his active naval service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim seeking service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a)(2002).  

2.  Schizophrenia was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)), were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  The Board will assume, for the purposes of 
this decision, that the liberalizing provisions of the 
VCAA are applicable to the present appeal.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  

The rule is effective November 9, 2000, except the 
amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  

Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The provisions 
implementing the VCAA are applicable to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not 
decided by VA as of that date.  66 Fed. Reg. 45,620, 
45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  It does not apply to the appellant's 
claim to reopen, which was received long before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance 
is provided by 38 U.S.C. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  
Because VA has no authority to make these provisions 
retroactively effective, they are applicable to any claim 
to reopen a finally decided claim received on or after the 
date of the rule's final publication, August 29, 2001.  66 
Fed. Reg. 45,620, 45,629.  They are not applicable to the 
appellant's claim to reopen, which was received long 
before that date.  

The evidence and information currently of record are 
sufficient to substantiate the veteran's claim to reopen 
and his reopened claim.  Therefore, no further development 
is required to comply with the VCAA or the implementing 
regulations.  

II.  Factual Background

In January 1968, the veteran was examined and found to be 
qualified for induction into the Armed Forces.  He gave no 
history of psychiatric problems at this time, and the 
psychiatric evaluation was normal.  No additional findings 
were reported at the time of his entry on to active duty 
in July 1968.  The service medical records reflect no 
relevant complaints, findings or treatments.  When the 
appellant was examined in June 1969 prior to his discharge 
from service, no psychiatric abnormalities were found.  

The veteran was voluntarily committed to a private medical 
facility in January 1973 after a suicide attempt.  The 
final diagnosis at this time was of paranoid 
schizophrenia.  

Entitlement to service connection for schizophrenia was 
initially denied by rating action dated in May 1973.  The 
veteran was informed by letter dated in the same month of 
this determination and of his appellate rights.  He did 
not initiate an appeal to the Board from this 
determination.  

The veteran was treated at a private hospital in February 
1976 for drug and alcohol abuse.  

In March and April 1980, the veteran was hospitalized at a 
VA facility for the treatment of schizophrenia, followed 
by outpatient treatment in May 1981 for the same 
disability.  He was readmitted to the same facility from 
September 1981 to January 1982 for the treatment of 
paranoid schizophrenia and multiple substance abuse.  It 
was reported at this time that the veteran's family had 
led a very transient lifestyle due to the father's 
employment as an engineer, and that the veteran had 
experienced trouble adjusting to this, requiring special 
attention at school on one occasion because of his 
withdrawal.  It was also reported that the veteran began 
sniffing glue at age 14 and had a history of using many 
different drugs, although he was not addicted to any 
particular drug.  

The veteran received additional treatment for a psychosis 
at a private facility from October to December 1983.  

A schizophrenic reaction, undifferentiated type, was 
diagnosed on a VA psychiatric examination of the veteran 
in May 1984.  The veteran stated at this time that his 
grandfather had committed suicide, and he had several 
aunts and uncles on both sides of his family who were 
either nervous or alcoholics.  

By rating action dated in September 1984, the veteran was 
held to be permanently and totally disabled for pension 
purposes from September 1981 and incompetent from 
September 1984.  He has been in receipt of VA pension 
benefits for nonservice-connected disability from 
September 1981.  These benefits have been paid to the 
appellant as his custodian.  

The veteran was hospitalized at a VA facility in August 
and September 1985 for the treatment of chronic 
undifferentiated schizophrenia and mixed substance abuse.  
He was rehospitalized at the same facility in September-
October 1986 for the treatment of a chronic 
schizoaffective disorder, in exacerbation.  He gave a 
family history at this time which included the suicide of 
his grandfather and a nervous breakdown by an aunt.  

In May 1997, the appellant filed the present claim to 
reopen, asserting that the veteran had sustained brain 
damage in an aircraft accident in service which was linked 
to his present psychosis.  In a written statement dated in 
February 1997, the appellant had claimed that the veteran 
had been injured physically and mentally when he was 
forced to work in a confined space cleaning grease from 
aircraft cables with an unidentified solvent, the fumes 
from which caused him to appear drunk and fall backward 
from a stairway on the ship, hitting his head and 
shoulder.  

In another written statement dated in February 1997, the 
veteran's brother asserted that the veteran had been 
"wounded" in service, falling backward several feet off of 
a ladder directly onto his head, and being subjected to 
various forms of physical and mental abuse by his military 
superiors.  The veteran reportedly told this brother that 
he had been falsely charged with sabotage in a plot to 
discredit him and then, when that plot failed, he was 
discharged from service because he was abusing drugs.  
This brother further stated that the veteran came out of 
service with his mental ability to reason and concentrate 
badly damaged, and he has never recovered.  

In December 1997, a letter was received from a private 
medical care organization describing the veteran's 
treatments from December 1985 to November 1997 for 
paranoid schizophrenia.  Evidence subsequently received 
describes the veteran's psychiatric treatment at another 
private medical facility in August-September 1978 for a 
depressive neurosis, and again from December 1985 to May 
1987 for paranoid schizophrenia.  

VA outpatient medical records dating from April to 
September 1991 describe the veteran's participation in 
both an alcohol treatment program and a mental health 
treatment program.  It was reported by the veteran in 
these records that alcohol had been causing problems in 
his life since the age of 15, and that he had used 
psychedelic drugs from 1960 to 1970.  

The appellant testified at the October 2001 hearing before 
the undersigned that he had been unable to locate and 
obtain medical records pertaining to the veteran's 
postservice psychiatric treatment in 1970-71 because these 
records had been destroyed.  He described the veteran as 
profoundly changed when he returned from service, hearing 
voices and having delusions about spacemen coming after 
him, and then suddenly running away to visit his 
grandmother in Ohio, which led to his first psychiatric 
treatment in 1970.  The appellant also testified to his 
belief that the fumes from the unknown solvent to which 
the veteran was exposed in service had caused his 
psychosis, although he admitted that no records had been 
made of this incident.  He maintained that there was no 
previous family history of psychotic illness.  

III.  Analysis

New and Material Evidence:

Service connection for schizophrenia was denied by 
unappealed rating action dated in May 1973.  The evidence 
of record at that time, including the service medical 
records, indicated that no psychiatric disability had been 
present during service, and that a psychosis had not been 
present within one year afterward.  

Generally, a claim which has been denied in an unappealed 
RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the U. S. 
Court of Appeals for Veterans Claims (Court) held that the 
prior holdings in Justus and Evans that the credibility of 
the evidence is to be presumed was not altered by the 
Federal Circuit decision in Hodge.

The evidence received since May 1973 includes the 
appellant's testimony under oath describing the symptoms 
exhibited by the veteran during and immediately following 
his return from service.  This evidence is not cumulative 
or redundant of the evidence previously of record, and it 
substantially contributes to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
psychotic disability.  Moreover, in view of the fact that, 
for the purpose of establishing whether new and material 
evidence has been submitted, the credibility of this 
evidence, although not its weight, is to be presumed, the 
Board has no hesitation in holding that the new evidence 
described above is so significant that it must be 
considered in order to fairly decide the merits of the 
claim at issue in this appeal.  Consequently, the claim 
will be reopened.  

Service Connection for Schizophrenia:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).  In 
addition, a psychosis may be presumed to have been 
incurred or aggravated in service if it was manifested to 
a compensable (10 percent) degree within one year of the 
claimant's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

In the present case, the service medical records do not 
document the presence of the claimed psychosis in service, 
nor is there competent medical evidence of such a 
disability within one year after service.  

However, although issues involving medical causation or 
diagnosis require competent medical evidence, a layperson 
like the appellant is competent to testify as to factual 
matters, such as what symptoms an individual was 
manifesting at a given time.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  The appellant has testified under oath at the 
October 2001 hearing that the veteran was manifesting 
psychotic symptoms, such as auditory hallucinations 
(hearing voices) and paranoid fears concerning spacemen, 
from the time he returned home after service.  The 
appellant was quite specific in his hearing testimony that 
these symptoms were present within the first year after 
the veteran's discharge from service.  Not only is the 
appellant competent to testify to the presence of these 
symptoms, but his demeanor during his testimony before the 
undersigned clearly established both the sincerity and the 
credibility of his contentions.  Moreover, according to 
subsequent medical records, auditory hallucinations and 
paranoid fears have continued to be characteristic of the 
veteran's psychosis.  In the Board's opinion, the evidence 
supportive of the presence of compensable manifestations 
of chronic schizophrenia during the first post-service 
year is at least in equipoise with that against the claim. 

Although there is some evidence of record indicating that 
the veteran had experienced preservice emotional problems, 
as well as drug and alcohol abuse, the presence of a 
psychosis before service has not been demonstrated.  
Furthermore, the veteran is entitled to a statutory 
presumption of soundness with respect to psychiatric 
disability since no such condition was found when he was 
examined prior to his induction into service.  See 
38 U.S.C.A. § 1111.  However, the appellant's theories 
that a head injury in service or exposure to solvent fumes 
in service was the cause of the veteran's psychosis must 
be viewed as pure speculation concerning completely 
undocumented and uncorroborated incidents.  Nevertheless, 
with resolution of reasonable doubt in the claimant's 
favor, as required by 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102, the Board concludes that service connection is 
warranted for the veteran's psychosis on a presumptive 
basis.  


ORDER

New and material evidence having been submitted reopening 
of the claim seeking service connection for schizophrenia 
is granted.  

The reopened claim of entitlement to service connection 
for schizophrenia is granted.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

